Case 3:20-cv-00803-RDM-CA Document 26 Filed 01/12/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD STEWART, : Civil No. 3:20-cv-803
Petitioner . (Judge Mariani)
Vv.
WARDEN SCOTT FINLEY,
Respondent
MEMORANDUM

I. Background

Petitioner Richard Stewart (“Petitioner”), an inmate currently confined at the United
States Penitentiary, Canaan, in Waymart, Pennsylvania, filed a pro se petition for writ of
habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. 1). Presently pending before the Court
is Petitioner’s motion for appointment of counsel. (Doc. 10). For the reasons set forth
below, the Court will deny the motion without prejudice.
ll. Discussion

There is no constitutional or statutory right to the appointment of counsel in federal
habeas proceedings. See Coleman v. Thompson, 501 U.S. 722, 725 (1991); Pennsylvania

v. Finley, 481 U.S. 551, 555 (1987). Appointment of counsel in a habeas proceeding is
Case 3:20-cv-00803-RDM-CA Document 26 Filed 01/12/21 Page 2 of 4

mandatory only if the district court determines that an evidentiary hearing is required.’ See
Rule 8(c) of the Rules Governing § 2254 Cases?; 18 U.S.C. § 3006A(a)(2)(B). Otherwise, a
court may appoint counsel to represent a habeas petitioner if it “determines that the
interests of justice so require,” and that the petitioner is financially unable to obtain
adequate representation. See 18 U.S.C. § 3006A(a)(2)3. See also Montgomery v. Pinchak,
294 F.3d 492, 499 (3d Cir. 2002); Tabron v. Grace, 6 F.3d 147, 153 (3d Cir. 1993), aff,
275 F.3d 33 (3d Cir. 2001). The United States Court of Appeals for the Third Circuit has
stated that appointment of counsel for an indigent litigant should be made when
circumstances indicate “the likelihood of substantial prejudice to him resulting, for example,
from his probable inability without such assistance to present the facts and legal issues to
the court in a complex but arguably meritorious case.” Smith-Bey v. Petsock, 741 F.2d 22,
26 (3d Cir. 1984).

The initial determination to be made by the Court in evaluating the expenditure of the

“precious commodity” of volunteer counsel is whether the case has some arguable merit in

 

1 In this regard, if the Court determines that a hearing is necessary in this action, counsel will be
appointed in accordance with Rule 8(c) of the Rules Governing § 2254 Cases. See also United States v.
lasiello, 166 F.3d 212, 213 n.3 (3d Cir. 1999).

2 Rule 8(c) is applicable to petitions under 28 U.S.C. § 2241 pursuant to Rule 1(b) of the habeas
rules. See Rules Governing § 2254 Cases Rule 1(b).

3 Any person seeking relief under 28 U.S.C. §§ 2241, 2254 or 2255 may be provided counsel,
“[w]henever the United States magistrate judge or the court determines that the interests of justice so
require” and such person is “financially eligible.” 18 U.S.C. § 3006A(a)(2).

2
Case 3:20-cv-00803-RDM-CA Document 26 Filed 01/12/21 Page 3 of 4

fact or law. Montgomery, 294 F.3d at 499. If a petitioner overcomes this threshold hurdle,
other factors to be examined are:

(1) the claimant's ability to present his or her own case;

(2) the difficulty of the particular legal issues;

(3) the degree to which factual investigation will be necessary and the

ability of the claimant to pursue investigation;

(4) the claimant's capacity to retain counsel on his or her own behalf;

(5) the extent to which the case is likely to turn on credibility

determinations; and,

(6) whether the case will require testimony from expert witnesses.

Id. (citing Tabron, 6 F.3d at 155-57). The Third Circuit Court of Appeals added two other
factors to be taken into consideration: (1) the court’s willingness to aid the indigent party in
presenting his or her own case; and (2) the available supply of lawyers willing to accept
section 1915(e) requests within the relevant geographic area. See Gordon v. Gonzalez,
232 F. App’x 153 (3d Cir. 2007).

Assuming arguendo that the petition has merit, Petitioner fails to set forth any special
circumstances warranting the appointment of counsel. See Tabron, 6 F.3d at 155-56.
Petitioner bases the motion on the alleged complexity of the case, his limited knowledge of
the law, and limited access to the law library. (Doc. 10). However, in his petition, Petitioner
demonstrates the ability to present comprehensible arguments and he is intimately familiar
with the facts of his case. Furthermore, despite his incarceration, investigation of the facts

does not seem beyond Petitioner's capabilities. Moreover, the Court notes that it does not

have a large group of attorneys who would represent this action in a pro bono capacity.
Case 3:20-cv-00803-RDM-CA Document 26 Filed 01/12/21 Page 4 of 4

Based on the foregoing, it does not appear that Petitioner will suffer prejudice if
forced to prosecute this case on his own. The Court's duty to construe pro se pleadings
liberally, Haines v. Kerner, 404 U.S. 519 (1972), Riley v. Jeffes, 777 F.2d 143, 147-48 (3d
Cir. 1985), coupled with Petitioner's apparent ability to litigate this action, militate against the
appointment of counsel. Accordingly, the motion for appointment of counsel will be denied,
however the denial will be without prejudice. As the Court in Tabron stated:

[A]ppointment of counsel under § 1915(d) may be made at any point in the

litigation and may be made by the district court sua sponte . . . even if it does

not appear until trial (or immediately before trial) that an indigent litigant is not

capable of trying his or her case, the district court should consider

appointment of counsel at that point.

Tabron, 6 F.3d at 156-57. Therefore, in the event that future proceedings demonstrate the
need for counsel, the matter may be reconsidered either sua sponte or upon motion of

Petitioner.

A separate Order shall issue.

   

” Liebe
Robert D. Mariani
United States District Judge

 

Dated: January | X, 2021
